Citation Nr: 1527753	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for residuals of bilateral knee injuries.

4.  Entitlement to service connection for residuals of a groin and testicular injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to January 1984 with 4 years, 2 months and 14 days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran was scheduled for a Board hearing in May 2013 but failed to report for the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran noted on his VA Form 9 that he only wanted to appeal the issues of service connection for residuals of a back disability and bronchitis.  However, he also checked the box that he wanted to appeal all of the issues.  Given the inconsistency, the Board will presume that the Veteran wishes to appeal all of the issues on the Statement of the Case unless he communicates otherwise during the course of the remand.

The issues of entitlement to service connection for residuals of a back disability, and residuals of groin and testicular injury need to be remanded because the medical opinion provided in July 2011 did not include a rationale for why the present disabilities in the back and groin/testes are not related to the Veteran's complaints in service.  The examiner simply noted that the post-service findings of arthritis in the back and scrotal pain were not the same as the findings in service of complaints of back pain and December 1983 complaints of pain in the penis area after intercourse, and also noted that the present back and groin/ testicular impairment was moderate and mild, respectively.  There is no explanation provided as to why the symptoms in service are not the same as the ones after service.  Also, the present severity of the present back and scrotal impairment is not the issue at hand; but rather whether the current impairment in the back and groin/testes is related complaints during military service.  This must be clarified on remand.

The service connection claim for bronchitis must be remanded, as not all of the relevant medical evidence has been associated with the claims file or electronic records.  Specifically, the RO referred to VA treatment records from the VAMC in Gainesville dated in April 2011 noting that a VA examiner attributed the Veteran's bronchitis to a long history of smoking.  As these records are relevant to the Veteran's service connection claim for bronchitis, they must be in the file so that the Board can review them.  In addition the Veteran noted on his VA Form 9 that he was treated for shortness of breath and being unable to breath at the Air Base in Tacoma, Washington in 1980, during his military service.  He indicated that this was before he started smoking.  Efforts should be made on remand to obtain these records, as well.

Finally, the service connection claim for bilateral knee injury residuals must be remanded, as the outstanding VA treatment records dated from 2007 to present could potentially be relevant to the Veteran's knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has obtained for his back, bronchitis, knees, and/ or groin/ testicular injury.  Make efforts to obtain any relevant records identified and document all efforts.  

2.  Make arrangements to obtain and associate with the claims file or electronic record relevant VA treatment records pertaining to the back, bronchitis, knees, and/ or groin/ testicular injury from the VAMC in Gainesville dated from September 2007 to present.

3.  Contact the appropriate service department in efforts to obtain treatment records dated in 1980 for shortness of breath and breathing problems from the Air Base in Tacoma, Washington.  Document all efforts to obtain these records.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

4.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the July 2011 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for an addendum medical opinion regarding the Veteran's back and groin/ testicular injuries.  Only if deemed necessary by the VA examiner is an actual examination necessary.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's residuals of back injury first manifested in service, or was caused by any event, disease, or injury in service, including complaints of muscle strain in August 1980 and September 1980. 

(b)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's groin and testicular injury first manifested in service, or was caused by any event, disease, or injury in service including a December 1983 complaint of tearing of the foreskin of the penis after intercourse with infection shown on examination; and/ or October 1980 treatment record showing pain upon palpation of the prostate and burning with urination.

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  After the above development has been completed, the AOJ should schedule the Veteran for a VA respiratory examination with a suitably qualified VA examiner for a medical opinion regarding the Veteran's bronchitis.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bronchitis first manifested in service or was caused by any event, disease, or injury in service, including any complaints of shortness of breath in 1980, reportedly prior to when he started smoking. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

7.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




